Frazer, C. J.,
dissenting. — Tins was a suit to recover the possession of real estate, and to quiet the title thereto. Upon the issue formed by a general denial, there was a trial and verdict for the defendant, and, over a motion for a new trial, judgment was rendered upon the verdict. The cáse is here upon the evidence.
The plaintiffs were the heirs at law of one Thomas, who held the land by letters patent from the United States, dated August 15,1838. The land was unimproved and uninclosed, without buildings, and adjoining another tract upon which Thomas resided until his death, in 1846; and while he lived he took firewood and other timber from this land as he needed it. He had done so before the date of the letters patent. In February, 1840, he mortgaged the premises to one Glasgow to secure the payment of one hundred dollars, due September, 1842, for which he also executed his promissory note. The mortgage was in the form then common, and was silent as to the right of possession. On the 29th of May, 1845, Glasgow delivered the note and mortgage to one Shook, with a written assignment upon the latter, not under seal, reciting that the consideration of the assignment was “ in part wherein said Shook is hound as security for me to IF. S. T. Cornett in the sum of $127 67.” This note and mortgage, with the assignment, were deposited *62by Shook in the office of the clerk of the Circuit Court, and have the clerk’s endorsement, “filed July 17,1845.” They, were taken from that office to be offered in evidence in this cause. On the 21st of,October, 1851, Shook, by the delivery of a deed without covenants, attempted to convey the land in fee simple to the defendant Cornett. The latter regularly paid the taxes from the date of that deed until the commencement of this suit, being, in the aggregate, §27 82. About the year 1858, Cornett sold some dead trees upon the land, which were removed in 1861. He subsequently sold, or used, two other decaying trees, and, about the time of the commencement of the suit, deadened several acres of the timber with a view to clearing the land.
"Wo look upon the facts, that the note and mortgage ■were deposited in the clerk’s office by Shook, and l’emained there until the trial of this cause, as of no importance whatever, save that they may tend to show that Shook never assigned, them to Cornett. The evidence shows a good assignment in equity to Shook. Was there an assignment of them to Cornett? If Shook had been in possession as mortgagee, it may be that his deed to Cornett "would have transferred to the latter the right to hold such possession under the mortgage, until the satisfaction of the debt which the mortgage was made to secure. Rut there was no evidence tending to show that Shook was .ever in possession. That was a fact susceptible of proof, if it was true, and it cannot be assumed without proof. It is clear that Thomas held the possession until his death, in 1846. As the law stood at that time, the mortgagee could not recover the possession, even after the condition was broken, though it was otherwise when the mortgage was given. Rev. Stat. 1843, p. 459. The only inference which the law justifies, in the absence of proof, is that the heirs of Thomas continued the possession, after his death, until Cornett took possession. If it be conceded, as is argued, that the statute of 1843 only withheld ■ a legal remedy formerly existing, and would not render a possession by the mortgagee wrongful if acquired peace*63ably, still it is insisted that Cornett's right to hold depends ■ upon the question whether, by virtue of the deed from Shook, he became assignee of the mortgage. Upon that question I differ from the majority of the court.
Consistently with the doctrine now most generally held as to mortgages, which regards the debt as the principal thing, and the mortgage merely as a security for its pay-ment — a doctrine which has long prevailed in this court, and has the merit of regarding the substance of the transaction rather than, its mere form — it is not clear that a mortgagee can convey any estate in the mortgagedpremises, and at the same time hold the debt which the mortgage was given merely to secure. Reasoner v. Edmundson, 5 Ind. 393; Francis v. Porter, 7 id. 213. There is high authority to-the effect that the mortgagee, not in possession, can transfer no interest in the land without assigning the debt. Furbush v. Goodwin, 5 Fost. (N. H.) 425. But this broad proposition is not in accordance with the common law, which regarded it as possible that the. legal ownership of the estate in the land granted by the mortgage might be transferred without assigning the debt, though the e'state thus transferred would be held merely in trust for the benefit of the holder of the debt, and this rule has been sanctioned by this court as late as 1844. Givan v. Doe, 7 Blackf. 210. "When the mortgage was executed, in 1841, the legal effect of it was to convey to the mortgagee a right to the immediate possession of the land, and to hold such possession until the debt was satisfied. This right it was not, perhaps, within the power of the legislature to take away; at any rate the statute of 1843 did not evince such a purpose; it merely withheld any remedy, by legal proceedings, to enforce the right. Nevertheless, a possession by the mortgagee, peaceably obtained, it has been held, would be rightful, and the mortgagor could not therefore maintain ejectment against him. Mickles v. Townsend, 18 N. Y. 575; Gillett v. Eaton, 6 Wis. 30; Tallman v. Ely, id. 244; Russell v. Ely, 2 Black 575. If the mortgagee could defend his *64possession under the mortgage, it would seem clear that the appellant, holding the same right in the land, though as trustee for the owner of the debt, could also defend, in the same way, as against the mortgagor, or the plaintiffs upon whom his estate has been cast by descent. Uor is it an answer to this course of reasoning to say that the appellant has no personal interest, being merely a trustee. Ilis obligations as such are to his cestui que trust, and not to the plaintiffs. He holds in right of his cestui que trust.
Comet?s possession, it appears, began in 1858. This was before the statute of limitations had run against a suit for foreclosure. Inasmuch as a possession peaceably obtained by Cornett would, as we have seen, have been lawful, and could be defended under the mortgage, and there is an absence of proof as to how that possession was obtained, we must presume that it was lawful in its inception. If so, then it can be held by virtue of the mortgage, and the remedy of the plaintiffs is to redeem. The result thus reached answers the purposes of justice, and compels the plaintiffs to do equity. A different conclusion gives them the possession of the land discharged of the mortgage, for ■ they have chosen to defer their suit until all remedy for the collection of the debt is barred by the statute of limitations. It is not overlooked that cases are abundant elsewhere not in accord with Givan v. Doe, supra. That case, however’", was a faithful announcement of the law of this State as it was held at the date of this mortgage. Doe v. Mace, 7 Blackf. 2; Butler v. Doe, id. 247. It was a rule of property then existing here, upon the faith of which contracts were made. Since then the law of mortgages, in our State, has been greatly changed by statute. It is not likely to be of public advantage, now to declare the law to have been different in 1841 from what it was then authoritatively adjudged to be. Uo good purpose can be accomplished by it, and in the ease before us it would plainly result in injustice. Such are my own views of the last question.
The judgment of the majority of the court, from which *65I dissent, and the reasons upon which they proceed, are given in an opinion by Justice G-regory. The question, owing to our legislation for more than twenty years past, is not at this day of much practical importance, and I have therefore contented myself with a very' brief discussion of it.
E. P. Ferris, T. A. Hendricks, O. B. Hord and A. W. Hendricks, for appellants.